AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park
New York, New York 10036
Tel: (212) 872-1000
Fax: (212) 872-1002
Ira Dizengoff
Jason Rubin

Counsel to FW AIV LLC and Kennedy Lewis Investment Management, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   )
 In re                                             )    Chapter 7
                                                   )
 FLYWHEEL SPORTS PARENT, INC., et al.,             )    Case No. 20-12157
                                                   )
                               Debtors.            )    (Jointly Administered)
                                                   )


                              NOTICE OF APPEARANCE AND
                            REQUEST FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that FW AIV LLC and Kennedy Lewis Investment Management,

LLC hereby enters their appearance by and through their counsel, Akin Gump Strauss Hauer & Feld

LLP, pursuant to section 1109(b) of title 11 of the United States Code (the “Bankruptcy Code”) and

Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and respectfully

requests, pursuant to Bankruptcy Rules 2002, 9007 and 9019 and Bankruptcy Code section 1109(b),

that copies of all notices given or required to be given in the above-captioned cases and all papers

served or required to be served in such cases be served upon the following:

                      AKIN GUMP STRAUSS HAUER & FELD LLP
                      One Bryant Park
                      New York, New York 10036
                      Tel: (212) 872-1000
                      Fax: (212) 872-1002
                      Ira S. Dizengoff
                      idizengoff@akingump.com
                      Jason Rubin
                      jrubin@akingump.com
       PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Code section 1109(b),

the foregoing request includes not only the notices and papers referred to in the Bankruptcy Rules

specified above, but also includes, without limitation, notices of any application, complaint, demand,

hearing, motion, petition, order, pleadings or other request, whether formal or informal, whether written

or oral and whether transmitted or conveyed by mail, hand delivery, telephone, electronic mail or

otherwise, that is filed or given in connection with the above captioned cases.

       PLEASE TAKE FURTHER NOTICE that this request shall not be deemed or construed to

be a waiver of any substantive or procedural rights of FW AIV LLC and Kennedy Lewis Investment

Management, LLC, including, without limitation: (i) to have final orders in non-core matters entered

only after de novo review by the United States District Court for the Southern District of New York

(the “District Court”); (ii) to have a trial by jury in any proceeding so triable in these chapter 11 cases

or any case, controversy, or proceeding related to these chapter 11 cases; (iii) to have the District Court

withdraw the reference in any matter subject to mandatory or discretionary withdrawal; and (iv) any

other rights, claims, actions, defenses, setoffs or recoupments to which FW AIV LLC or Kennedy

Lewis Investment Management, LLC may be entitled under agreements, in law, in equity or otherwise,

all of which rights, claims, actions, defenses, setoffs and recoupments are expressly reserved.

       PLEASE TAKE FURTHER NOTICE that the aforementioned attorneys request that they be

added to the official service list for notice of all contested matters, adversary proceedings and other

proceedings in these cases.




                                                    2
Dated: October 23, 2020
       New York, New York   AKIN GUMP STRAUSS HAUER & FELD LLP

                            By: /s/ Ira S. Dizengoff
                                Ira S. Dizengoff
                                Jason Rubin
                                One Bryant Park
                                New York, New York 10036
                                Tel: (212) 872-1000
                                Fax: (212) 872-1002
                                idizengoff@akingump.com
                                jrubin@akingump.com

                            Counsel to FW AIV LLC and Kennedy Lewis Investment
                            Management, LLC




                                3
